DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 20-39 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 20-21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US 6,268,710).

Per claim 20, Koga teaches a method for recognizing contacting errors in a rechargeable battery pack (Fig. 1; battery pack 1; col. 3, lines 27-36), each rechargeable battery of the rechargeable battery pack being connected in parallel at least to a further rechargeable battery of the rechargeable battery pack (The battery pack 1 includes a plurality of cells that are connected in parallel (Fig. 1; col. 3, lines 27-44)), the method comprising the following steps:
(Voltage and current of the cells are measured to determine an internal resistance value.  The determined internal resistance value is compared to a reference value for the purpose of determining whether cell contact failure is present.  A charging circuit can be cut off from the battery pack 1 if cell contact failure is determined (Fig. 1; col. 10, lines 12-20)).

Per claim 21, Koga teaches the method as recited in claim 20, wherein the parameter is an internal resistance of the rechargeable battery pack, and the comparison variable is a predefined internal resistance of the rechargeable battery pack (An internal resistance value is determined and compared to a reference value ((col. 10, lines 12-20).

Per claim 27, Koga teaches the method as recited in claim 20, further comprising: blocking the rechargeable battery pack when the parameter differs from the comparison variable by an established threshold value (If the result of the comparison is not included in a specific range, a charging circuit can be cut off from the battery pack 1 (col. 10, lines 12-20)).


6.	Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoofs et al. (US 6,420,851 – hereinafter “Schoofs”).

Per claim 36, Schoofs teaches an electrical device (Fig. 5; device 10; col. 7, lines 1-3), comprising:
(Fig. 5; current source 32; col. 7, lines 42-52);
a second controller (Fig. 5; control unit 20; col. 7, lines 12-30);
a further voltage measuring device (Fig. 5; voltage meter 13; col. 7, lines 12-30)
a sixth terminal and a seventh terminal to connect the electrical device to a rechargeable battery pack (Terminals 14 and 15 are configured interface with terminals of a battery pack (col. 7, lines 12-30)); wherein:
the current source or the current sink is connected to the sixth terminal and to the seventh terminal (The current source 32 is connected to the terminals 14 and 15 (Fig. 5));
the second controller is connected to the further voltage measuring device and to the current source or the current sink (The control unit 20 is connected to the voltage meter 13 and the current source 32 (Fig. 5));
the second controller includes an eighth terminal to connect the second controller to a first controller (The control unit 20 is connected to a “first controller” such as a power supply circuit via the current source 31 (col. 7, lines 30-42)); and
the further voltage measuring device is connected to the sixth terminal and to the seventh terminal (The voltage meter 13 is connected to the terminals 14 and 15 (Fig. 5)).


7.	Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 2014/0197803).

Per claim 36, Ishikawa teaches an electrical device (Fig. 2; charging apparatus 20; ¶33), comprising:
a current source or a current sink (Fig. 2; power source circuit 50; ¶60);
a second controller (Fig. 2; microcontroller 51; ¶60);
a further voltage measuring device (Fig. 2; voltage detecting circuit 54; ¶60);
(Terminals 21 and 22 are configured to interface with terminals of a battery pack 10 (Fig. 2)) wherein:
the current source or the current sink is connected to the sixth terminal and to the seventh terminal (The power source circuit 50 is connected to the terminals 21 and 22 (Fig. 2));
the second controller is connected to the further voltage measuring device and to the current source or the current sink (The microcontroller 51 is connected to the voltage detecting circuit 54 and the power source circuit 50 (Fig. 2));
the second controller includes an eighth terminal to connect the second controller to a first controller (The microcontroller 51 is connected to a battery microcontroller 31 (Fig. 2)); and
the further voltage measuring device is connected to the sixth terminal and to the seventh terminal (The voltage detecting circuit 54 is connected to terminal 21 and ground terminal 22 (Fig. 2)).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 22-23 are rejected under 35 U.S.C. 103 as being obvious in view of Koga and Oh et al. (US 2018/0191037 – hereinafter “Oh”).

Per claim 22, Koga does not explicitly teach the method as recited in claim 20, wherein the rechargeable battery pack is formed at least from two identical rechargeable battery groups, the parameter being an internal resistance of a first rechargeable battery group of the battery groups, and the comparison variable being an internal resistance of a second rechargeable battery group of the battery groups.
In contrast, Oh teaches a battery module comprising a first battery, which has a first internal resistance, and a second battery, which has a second internal resistance, that are connected in parallel.  The first and second internal resistances are compared and, if there is a difference between the first and second internal resistances, a correction operation is performed (Fig. 1; Abstract; ¶8, 27, 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga such that the internal resistance of a first cell group is compared to the internal resistance of a second cell group that is parallel to the first cell group.  One of ordinary skill would make such a modification because deterioration occurs when there is an internal resistance difference between batteries connected in parallel (Oh; ¶5).

Per claim 23, Koga does not explicitly teach the method as recited in claim 20, wherein the rechargeable battery pack is formed at least from two identical rechargeable battery groups, the parameter being a difference between two voltages that are present at a first rechargeable battery group of the battery groups, and the comparison variable being a difference between two voltages that are present at a second rechargeable battery group of the battery groups.
In contrast, Oh teaches a battery module comprising a first battery, which has a first voltage, and a second battery, which has a second voltage, that are connected in parallel.  When the difference between the first and second voltages becomes large, the life of the battery module may be reduced (¶38).
(Oh; ¶38).

10.	Claims 24-25 are rejected under 35 U.S.C. 103 as being obvious in view of Koga and Huang et al. (US 2017/0370995 – hereinafter “Huang”).

Per claim 24, Koga does not explicitly teach the method as recited in claim 20, wherein a temperature of the rechargeable battery pack is detected using a temperature sensor, and wherein a temperature dependency of the parameter is taken into account when comparing the parameter to the comparison variable.
In contrast, Huang teaches a method for detecting a state of a battery wherein a temperature of the battery is used to correct the measured internal resistance of the battery (¶26; claim 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga such that a temperature dependency of the determined internal resistance is taken into account.  One of ordinary skill would make such a modification because the internal resistance of a battery may be affected by the temperature (Huang; ¶26).

Per claim 25, Koga does not explicitly teach the method as recited in claim 20, wherein a number of charging and discharging cycles of the rechargeable battery pack is detected, and wherein a dependency of the parameter on the number of charging and discharging cycles is taken into account when comparing the parameter to the comparison variable.
(¶26; claim 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga such that a dependency of the determined internal resistance on a number of charging and discharging cycles is taken into account.  One of ordinary skill would make such a modification because the internal resistance of a battery may be affected by the number of charge and discharge times (Huang; ¶26).


11.	Claim 26 is rejected under 35 U.S.C. 103 as being obvious in view of Koga and Mizuno et al. (US 2007/0200567 – hereinafter “Mizuno”).

Per claim 26, Koga does not explicitly teach the method as recited in claim 20, wherein a state of charge of the rechargeable battery pack is detected, and wherein a dependency of the parameter on the state of charge is taken into account when comparing the parameter to the comparison variable.
In contrast, Mizuno teaches a battery state detection method wherein an internal resistance of a battery is corrected based on a state of charge (¶31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga such that a dependency of the determined internal resistance on a state of charge is taken into account.  One of ordinary skill would make such a modification for the purpose of obtaining an internal resistance value that is corrected according to an SOC (Mizuno; ¶75). 


Claims 28 and 30 are rejected under 35 U.S.C. 103 as being obvious in view of Koga and Takeda et al. (US 2009/0202890 – hereinafter “Takeda”).

Per claim 28, Koga does not explicitly teach the method as recited in claim 27, wherein the blocking of the rechargeable battery pack takes place in that a temperature sensor of the rechargeable battery pack is influenced in such a way that a temperature of the rechargeable battery pack outside a permissible operating temperature range of the rechargeable battery pack is detected, and further use of the rechargeable battery pack is prevented by a controller.
In contrast, Takeda teaches a battery pack wherein a thermistor R13 is provided that is configured to measure a battery temperature.  When a high battery temperature is detected, a transistor M12 is switched to a cut-off state to stop a charging operation (Fig. 3; ¶26 and 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga such that a temperature sensor is provided.  One of ordinary skill would make such a modification for the purpose of stopping a charging operation when a high temperature is detected (Takeda; ¶37).

Per claim 30, Koga in view of Takeda teaches the method as recited in claim 28, wherein the temperature sensor is a thermistor, and wherein the influencing of the temperature sensor within the scope of the blocking of the rechargeable battery pack takes place in that a first switch connected in series to the temperature sensor is opened (The thermistor R13 and the transistor M12 are connected in series and the transistor M12 is switched to a cut-off state when a high temperature is detected (Fig. 3; ¶37)).


13.	Claim 29 is rejected under 35 U.S.C. 103 as being obvious in view of Koga and Takeda, in further view of Kim (US 2019/0379089).

Per claim 29, Koga does not explicitly teach the method as recited in claim 28, wherein the temperature sensor is a thermistor, and wherein the influencing of the temperature sensor within the scope of the blocking of the rechargeable battery pack takes place in that a fuse, connected in series to the temperature sensor, is acted on by a voltage that is supercritical for the fuse.
	In contrast, Kim teaches a battery pack comprising a thermistor 111 that is connected in series to a fuse element F1.  When an over-temperature state is detected, the current path to the fuse element F1 is controlled (Fig. 1; ¶70).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga in view of Takeda such that a thermistor and a fuse are provided.  One of ordinary skill would make such a modification for the purpose of detecting over-temperature and over-voltage states of a battery (Kim; ¶71). 


14.	Claims 31-32 are rejected under 35 U.S.C. 103 as being obvious in view of Koga and Takeda, in further view of Yamamoto (US 2005/0134232).

Per claim 31, Koga in view of Takeda does not explicitly teach the method as recited in claim 28, further comprising: unblocking the rechargeable battery pack, the unblocking of the rechargeable battery pack taking place in that the temperature sensor is influenced in such a way that a temperature of the rechargeable battery pack within the permissible operating temperature range of the rechargeable battery pack is detected, and the further use of the rechargeable battery pack is made possible by the controller.
	In contrast, Yamamoto teaches a battery pack wherein, when a FET 16 is switched off when a temperature detected by a temperature sensor is high, a lowering of the temperature (Fig. 3; ¶50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga in view of Takeda such that a temperature of the battery pack is used to determine whether further use of the battery pack is possible.  One of ordinary skill would make such a modification for the purpose of enabling use of the battery pack when it is not in at a high temperature (Yamamoto; ¶50).

Per claim 32, Koga in view of Takeda does not explicitly teach the method as recited in claim 30, further comprising: unblocking the rechargeable battery pack, the unblocking of the rechargeable battery pack taking place in that the temperature sensor is influenced in such a way that a temperature of the rechargeable battery pack within the permissible operating temperature range of the rechargeable battery pack is detected, and the further use of the rechargeable battery pack is made possible by the controller; wherein the influencing of the temperature sensor within the scope of the unblocking of the rechargeable battery pack takes place by closing the first switch.
In contrast, Yamamoto teaches a battery pack wherein, when a FET 16 is switched off when a temperature detected by a temperature sensor is high, a lowering of the temperature can be detected that would cause the FET 16 to be switched on to allow a battery to be discharged (Fig. 3; ¶50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Koga in view of Takeda such that a temperature of the battery pack is used to determine whether further use of the battery pack is possible.  One of ordinary skill would make such a modification for the purpose of enabling use of the battery pack when it is not in at a high temperature (Yamamoto; ¶50).

Claim 33 is rejected under 35 U.S.C. 103 as being obvious in view of Maeda et al. (US 2012/0004875) and Koga.
	
Per claim 33, Maeda teaches a rechargeable battery pack, comprising:
a plurality of rechargeable batteries (Fig. 2; battery 1; ¶33),
a first terminal and a second terminal for connecting the rechargeable battery
pack to an electrical device (The power source apparatus-side is connected to the vehicle-side by two terminals (Fig. 2));
at least one voltage measuring device (Fig. 2; voltage detection circuit 5; ¶33);
a first controller (Fig. 2; computation circuit 13; ¶39);
a memory (Fig. 2; memory 11; ¶39); and
a temperature sensor (Fig. 2; temperature sensor 4; ¶33); 
wherein:
 the first controller includes a third terminal to connect the first controller to a second controller (The computation circuit 13 is connected to a control circuit 9 located on the vehicle-side (Fig. 2)), 
the first controller is connected to the voltage measuring device and to the memory (The computation circuit 13 is connected to the memory 11 (Fig. 2));
the temperature sensor is configured to detect a temperature of the rechargeable battery pack; the temperature sensor includes a fourth terminal to connect the temperature sensor to the first controller or to the second controller (The temperature sensor 4 is configured to measure the temperature of the battery 1 and is connected to the computation circuit 13 (Fig. 2)); 
and the voltage measuring device is configured to detect a voltage that is present at the rechargeable battery pack (The voltage detection circuit 5 is configured to detect battery 1 voltage (¶33)).

However, Maeda is silent on the rechargeable battery pack comprising a plurality of rechargeable batteries, each rechargeable battery of the rechargeable battery pack being connected in parallel to at least one further rechargeable battery of the rechargeable battery pack.
In contrast, Koga teaches a battery pack 1 including a plurality of cells that are connected in parallel (Fig. 1; col. 3, lines 27-44).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rechargeable battery pack of Maeda such that the battery includes a plurality of battery cells connected in parallel.  One of ordinary skill would make such a modification for the purpose of increasing current (Maeda; ¶55).

16.	Claim 34 is rejected under 35 U.S.C. 103 as being obvious in view of Maeda and Koga, in further view of Kim.

Per claim 34, Maeda in view of Koga does not explicitly teach the rechargeable battery pack as recited in claim 33, wherein the temperature sensor is a thermistor, the rechargeable battery pack includes a fuse that is connected in series to the thermistor, and the fuse is connected to the first terminal or to the second terminal.
In contrast, Kim teaches a battery pack comprising a thermistor 111 that is connected in series to a fuse element F1.  When an over-temperature state is detected, the current path to the fuse element F1 is controlled (Fig. 1; ¶70).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rechargeable battery pack of Maeda in view of Koga such that a thermistor and a fuse are provided.  One of ordinary skill would make such a modification for the purpose of detecting over-temperature and over-voltage states of a battery (Kim; ¶71). 

Claim 35 is rejected under 35 U.S.C. 103 as being obvious in view of Maeda and Koga, in further view of Takeda.

Per claim 35, Maeda in view of Koga does not explicitly teach the rechargeable battery pack as recited in claim 33, wherein the temperature sensor is a thermistor, the rechargeable battery pack includes a first switch that is connected in series to the thermistor, the first switch is connected to the first terminal or to the second terminal, and the first switch includes a fifth terminal to connect the first switch to the first controller.
In contrast, Takeda teaches a battery pack wherein a thermistor R13 is provided that is configured to measure a battery temperature.  The thermistor R13 and a transistor M12 are connected in series and the transistor M12 is switched to a cut-off state when a high temperature is detected to stop a charging operation (Fig. 3; ¶26 and 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the rechargeable battery pack of Maeda in view of Koga such that a thermistor and switch are provided.  One of ordinary skill would make such a modification for the purpose of stopping a charging operation when a high temperature is detected (Takeda; ¶37).

18.	Claim 37 is rejected under 35 U.S.C. 103 as being obvious in view of Ishikawa in view of Takeda.

Per claim 37, Ishikawa teaches the electrical device as recited in claim 36, further comprising: a temperature sensor (Fig. 2; ¶63).  Ishikawa does not explicitly teach the electrical device comprising a second switch including a tenth terminal to connect the second switch to a temperature sensor; an eleventh terminal to connect the second switch to the sixth terminal or to the seventh terminal; and a twelfth terminal to connect the second switch to the first controller or to the second controller.
(Fig. 3; ¶26 and 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrical device of Ishikawa such that a switch is provided.  One of ordinary skill would make such a modification for the purpose of stopping a charging operation when a high temperature is detected (Takeda; ¶37).

19.	Claim 38-39 are rejected under 35 U.S.C. 103 as being obvious in view of Maeda and Koga, in further view of Ishikawa.

	Per claim 38, see the rejections regarding claims 33 and 36.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the rechargeable battery pack of Maeda in view of Koga with the electrical device of Ishikawa such that the control unit of the rechargeable battery pack is connected to the control unit of the electrical device.  One of ordinary skill would make such a combination to charge a battery pack (Ishikawa; ¶42).
	
	Per claim 39, note that Koga teaches measuring the voltage and current of the cells to determine an internal resistance value.  The determined internal resistance value is compared to a reference value for the purpose of determining whether cell contact failure is present.  A charging circuit can be cut off from the battery pack 1 if cell contact failure is determined (Fig. 1; col. 10, lines 12-20).

Claim Objections
20.	Claim 39 is objected to due to the following informality.


Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852